LANGTRY, J.
This is an appeal from an order denying defendant-father’s motion to change custody of a sis-*257(now- seven) year-old son from Ms. former wife to himself
The boy arid " the two other" children of the parties were placed in the custody of the mother in a divorce decree in October 1970. Each-of the parties remarried in 1972.
The boy at' age of six had án I.Q. of 53 and the mental development of a child of three. He had been placed by his mother in a school and a home where retarded children were cared for and had been making good progress, considering his difficulties.
In Ms own home he had had trouble manifested by such tMngs as pushing his brother’s Mghchair (with the brother in it) into a creek, throwing a kitten into a fire, and spreading birdseed on the basement stairway, resulting in his grandfather’s sliding, falling and breaking Ms back.
The defendant proposed to take the boy into his home where Ms new wife and her young cMldren live. The new wife appears by education and experience to be capable of caring for the boy, but by reason of her job as a social worker it would not be she who would be caring for the boy much of the time. The parties and their new spouses displayed a marked dislike for erich other. The record indicates defendant has had three successive attorneys since starting this change of custody proceeding. Plaintiff has had two, and represented herself on the appeal.
We have reviewed the transcript consisting of 509 pages and conclude that the trial judge was correct when he said at the conclusion of the protracted hearings :
“* * * [A]ll things being equal, the Court prefers to have children in the home of the natural *258parent * * *. I would normally * * * change custody, but I’m not satisfied * * * there bas been sufficient change of circumstances to justify it * # # 33
While we have read the record, we see no point in detailing in this opinion the difficulties of these sincere people. See Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973).
Affirmed.